        Case 1:19-cr-00868-PGG Document 100 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                             ORDER

 LUIS VASQUEZ-EUSEBIO,                                        19 Cr. 868 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Luis Vasquez-Eusebio’s sentencing will take place on October 18,

2021 at 2:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, New York. Any submissions on behalf of Defendant Vasquez-Eusebio are due by

September 27, 2021. The Government’s submission is due by October 4, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Vasquez-Eusebio.

Dated: New York, New York
       June 17, 2021
